DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 3/8/2021.  
Claims 1, 9 and 21 have been amended.  

Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that “the combination of the application discussed in Sastry with the sensors of AAPA is improper” (Pages 7-8), the Examiner respectfully disagrees.  
	The Examiner’s view is that the sensors (Fig. 1 [108] and Fig. 2 [202]) provide the sensor data (Fig. 1 [ld1/dir/dis] and Fig. 2 [203]) to another application (Fig. 1 [110/122/112/114] and Fig. 2 [214/206] i.e. privacy engine/policy checker), which is different from the application which requested the data.  (Fig. 2 [210])
In response to the Applicant’s argument that “Making such a combination as suggested by the Examiner, would render the device of Sastry unable to check the policy or take action with respect to the sensor data because the sensors would transmit the 
	The Examiner’s view of the AAPA’s teaching is that it is conventional to have applications directly query the location information from location sensors.  ([0053])  The Examiner’s view of the Sastry invention is that in response to a request for location data, the location information is output through the privacy engine/policy checker to ensure the user agrees to allow the location information to be shared with that specific application.  (see Figs. 1 and 2)  
	The Examiner views this as being implemented one of two ways, checking for privacy policies upon a request being received from the App or checking for privacy policies after determining the location information and before sending the result back to the App.  The Examiner views these two options to be obvious variations of each other once it is recognized that conventionally, Apps communicate directly with location sensors.  (see Applicant’s Admitted Prior Art ([0053])  
	While checking for privacy policies first could have additional benefits by saving energy/battery power by not turning on the scanner (Fig. 1 [108]); however, the Examiner sees this as an added benefit to checking for privacy policies first.   Regardless of when the check for privacy policies is occurring, the Examiner’s view is that implementing the “check” is the patentable advancement and accordingly, the combination with conventional knowledge does not destroy the purpose of Sastry providing a resolution to location privacy concerns.  
Applicant’s arguments with respect to claims 9-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sastry et al. (US-2010/0024045 hereinafter, Sastry) in view of Applicant’s Admitted Prior Art (AAPA).
	Regarding claim 1, Sastry teaches a method, comprising:
	receiving, by an electronic device (Page 3 [0022]), a request from an application (Fig. 2 [210]) to receive data (Fig. 4 [406]) generated by one or more sensors of the electronic device (Fig. 1 [102] and Page 2 [0014-0015]), the one or more sensors (Fig. 1 [108] and Fig. 2 [202]) being configured to provide in response to the request sensor data (Fig. 1 [ld1/dir/dis] and Fig. 2 [203]) to another application (Fig. 1 [110/122/112/114] and Fig. 2 [214/206] i.e. privacy engine/policy checker) different than the application that requested the data; (Fig. 2 [210])
	blocking, by the electronic device, the application from access to the data; (Fig. 4 [406, No], Fig. 3 [306] “Yes/No” and Pages 3-4 [0032])

	providing, by the electronic device, the modified data to the application so as to enable operation of the application without access to the data.  (Fig. 4 [410] and Page 4 [0033])
	Sastry teaches that the sensor (Fig. 1 [102]) interacts and sends location data to/from an application that is running locally or on a remote machine (Page 3 [0022]), but differs from the claimed invention by not explicitly reciting the receipt of the request being by the one or more sensors, and the application being in direct communication with the one or more sensors.  
	However, AAPA states that “Conventionally, software applications directly query the location information from location sensors (e.g., GPS sensors). The location sensors respond to the query with accurate location information. There is no middleware between the software application and the location sensors. Thus, the location sensors can simply answer the query via a response with the accurate location information. Accordingly, the software application is never provided obscured or protection location information.”  (Filed Specification, [0053])
	Accordingly, it is obvious to one of ordinary skill in the art to be motivated to implement the method of Sastry after modifying it to incorporate a location sensor in direct 
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sastry in view of the AAPA as applied to claim 1 above, and further in view of Todd et al. (US-9,356,961 hereinafter, Todd).
	Regarding claim 3, Sastry in view of the AAPA teaches the limitations of claim 1 above including blocking location information (Sastry Page 3 [0028]), but differs from the claimed invention by not explicitly reciting comparing the privacy protection level value to a threshold value. 
	In an analogous art, Todd teaches a method and system for generating privacy ratings for services (Abstract) that includes comparing the privacy protection level value to a threshold value.  (Claim 1 and Fig. 4) 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Sastry in view of the AAPA after modifying it to incorporate the ability to compare the privacy protection level to a threshold of Todd since it enables automating privacy sharing and reduces privacy risks when policies change over time.  (Todd Col. 6 lines 4-25)
	Regarding claim 7, Sastry in view of Todd teaches allowing the software application access to the data when the privacy protection level is equal to or greater than a threshold value.  (Todd Claim 1)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sastry in view of the AAPA as applied to claim 1 above, and further in view of Allen (US-10,032,037).
	Regarding claim 4, Sastry in view of the AAPA teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein the another location within the geographic area is randomly selected.  
	In an analogous art, Allen teaches a method and system for establishing application trust levels (Abstract) that includes modifying the location data comprises randomly selecting a location within a geographic area representing the privacy protection level associated with the electronic device (Col. 12 lines 14-17), wherein the geographic area has a given distance selected based on the privacy level.  (Col. 16 lines 33-50, Figs. 6-8 and Col. 11 line 31 through Col. 12 line 20)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Sastry in view of the AAPA after modifying it to incorporate the ability to vary the random size of an area to choose as a location based on a privacy level of Allen since having a larger area to choose a location from has a lower probability of the user actually being at that location, thereby increasing their privacy.  (Allen Col. 2 lines 26-54)
Claims 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sastry in view of van Os et al. (US-2018/0088795 hereinafter, Os) and Allen (US-10,032,037).  
	Regarding claim 9, Sastry teaches an electronic device (Fig. 1 [102]), comprising:
	a sensor configured to generate location data of the electronic device; (Fig. 1 [108] and Page 2 [0015])

	a processor (Page 4 [0034 & 0038) coupled to the memory and configured to:
	receive a request, from an application executable on the electronic device (Fig. 2 [210] and Page 3 [0022]), to access the location data of the electronic device; (Fig. 4 [406])
	in response to the request, determine a given privacy level of a plurality of different privacy levels (Page 3 [0026-0029] and Fig. 4 [404]) which was assigned to the electronic device based on at least two of ownership of the electronic device (Fig. 4 [401]), reputation of the application (Page 3 [0031] “user's privacy preferences including special instructions for known recipients and classes of recipients or authorized users”), heading information of the electronic device, and the physical location of the electronic device; 
	block access to the location data by the application based on the determined privacy level of the electronic device; (Page 3 [0025] i.e. current time is outside the allowed time to share location information)
	determining, by the electronic device, a geographic area (i) having a center point indicative of the physical location of the electronic device (Page 3 [0025]) and (ii) a boundary at a given distance from the center point (Page 3 [0025] i.e. granularity);
	modify the location data by replacing a physical location of the electronic device with a different location within the geographic area; (Page 3 [0028] “edit the location information based on the location granularity level”, protecting the “masked” locations of a user’s home or work see Page 3 [0026] and when providing a “Nearby Landmark”.  (Page 3 [0027]) and
i.e. requests/responses between the applications and the policy checker and Page 4 [0033])
	Sastry teaches that user settings enable larger/smaller areas of granularity are provided to an application (Page 3 [0025]) and that the user can take into account an application’s reputation when setting preferences (Page 3 [0031]), but differs from the claimed invention by not explicitly reciting determine a given privacy level of a plurality of different privacy levels which was assigned to the electronic device based on at least one of heading information of the electronic device and the physical location of the electronic device.  
	In an analogous art, Os teaches a method and system for selectiving and interactive with different device modes (Abstract) applying privacy settings based on a device location.  (Page 25 [0253] “privacy setting applicable to device location and/or ETA sharing”)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Sastry after modifying it to incorporate the ability to choose a privacy level based on at least one of heading information and physical location of the electronic device of Os since it enables different privacy settings based on where the device is located, thereby providing more flexibility to the user.  (Os Page 25 [0253])
	Sastry in view of Os differs from the claimed invention by not explicitly reciting but differs from the claimed invention by not explicitly reciting where the given distance is 
	In an analogous art, Allen teaches a method and system for establishing application trust levels (Abstract) that includes keeping records of how an application utilizes sensitive data and makes decisions of how trust-worthy the application is based upon these records (Col. 2 line 55 through Col. 3 line 12 and Col. 4 lines 4-12 i.e. This reputation is part of the trust information, which, along with the cloaking score (can be set by the user, see Col. 12 line 62 through Col. 13 line 23)), sets a distance of a radius based upon the trust information (reputation of application) and cloaking score (user settings/ownership) (Col. 12 lines 9-20) for the selected privacy level.  (Col. 12 lines 30-34)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Sastry in view of Os after modifying it to incorporate the ability to randomize the size of an area to choose as a location based on a privacy level of Allen since having a larger area to choose a location from has a lower probability of the user actually being at that location, thereby increasing their privacy.  (Allen Col. 2 lines 26-54)
	Regarding claim 10, Sastry in view of Os and Allen teaches wherein the privacy level is further determined based on condition related information specifying an electronic device context.  (Sastry Fig. 4 [401, 402 & 404] and Page 3 [0030-0031])
	Regarding claim 11, Sastry in view of Os and Allen teaches wherein the condition related information is obtained from the electronic device or a remote datastore.  (Sastry Fig. 1 [122] and Page 2 [0020])

	Regarding claim 13, Sastry in view of Os and Allen teaches wherein the different location replacing the physical location of the electronic device is randomly selected.  (Allen Col. 16 lines 33-50, Figs. 6-8 and Col. 11 line 31 through Col. 12 line 20)
	Regarding claim 15, Sastry in view of Os and Allen teaches wherein the privacy protection level is a first privacy level associated with the electronic device, the method further includes determining a second privacy level associated with the electronic device, the second privacy level being different from the first privacy level.  (Sastry Page 3 [0026-0029] i.e. varying levels of granularity)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sastry in view of Os and Allen as applied to claim 13 above, and further in view of Fiss (US-2015/0121535).
	Regarding claim 14, Sastry in view of Os and Allen teaches the limitations of claim 9 above, but differs from the claimed invention by not explicitly reciting the given distance is computed using a chaotic, random or pseudo-random generation algorithm.  
	In an analogous art, Fiss teaches a method and system for providing privacy options to digital pictures (Abstract) that includes providing a chaotic, random or pseudo-random generation algorithm for setting a radius value.  (Fig. 2 [250], [0034, 0035] and Claim 16)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Sastry in view of Os and Allen after modifying it to incorporate the ability to use a chaotic, random or pseudo-random generation algorithm for setting a radius value as disclosed by Fiss since it enables removing sensitive geographical information when sharing data.  (Fiss Page 1 [0004-0005, 0019-0021])
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sastry in view of van Os and Allen as applied to claim 9 above, and further in view of Todd.  
	Regarding claim 16, Sastry in view of Os and Allen teaches the limitations of claim 9 above, but differs from the claimed invention by not explicitly reciting allowing the application access to the location data when the given privacy level is equal to or greater than the threshold value.    
	In an analogous art, Todd teaches a method and system for generating privacy ratings for services (Abstract) that includes comparing the privacy protection level value to a threshold value (Claim 1 and Fig. 4) and allowing the software application access to 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Sastry in view of Os and Allen after modifying it to incorporate the ability to compare the privacy protection level to a threshold of Todd since it enables automating privacy sharing and reduces privacy risks when policies change over time.  (Todd Col. 6 lines 4-25)
Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sastry et al. (US-2010/0024045 hereinafter, Sastry) in view of Applicant’s Admitted Prior Art (AAPA) and Allen (US-10,032,037).
	Regarding claim 21, Sastry teaches a method, comprising:
	receiving, by an electronic device (Fig. 2 [210] and Page 3 [0022]), a request from an application (Fig. 2 [210]) to receive data (Fig. 4 [406]) generated by one or more sensors of the electronic device (Fig. 1 [102] and Page 2 [0014-0015]), the one or more sensors (Fig. 1 [108] and Fig. 2 [202]) being configured to provide in response to the request sensor data (Fig. 1 [ld1/dir/dis] and Fig. 2 [203]) to another application (Fig. 1 [110/122/112/114] and Fig. 2 [214/206] i.e. privacy engine/policy checker) different than the application that requested the data; (Fig. 2 [210])
	blocking, by the electronic device, the application from access to the data at the one or more sensors; (Fig. 4 [406, No], Fig. 3 [306] “Yes/No” and Pages 3-4 [0032])
	determining, by the electronic device, a geographic area (i) having a center point indicative of the physical location of the electronic device (Page 3 [0025]) and (ii) a boundary at a given distance from the center point (Page 3 [0025] i.e. granularity);

	providing, by the electronic device, the modified data to the application so as to enable operation of the application without access to the data.  (Fig. 4 [410] and Page 4 [0033])
	Sastry teaches that the sensor (Fig. 1 [102]) interacts and sends location data to/from an application that is running locally or on a remote machine (Page 3 [0022]), but differs from the claimed invention by not explicitly reciting the receipt of the request being by the one or more sensors, and the application being in direct communication with the one or more sensors.  
	However, AAPA states that “Conventionally, software applications directly query the location information from location sensors (e.g., GPS sensors). The location sensors respond to the query with accurate location information. There is no middleware between the software application and the location sensors. Thus, the location sensors can simply answer the query via a response with the accurate location information. Accordingly, the software application is never provided obscured or protection location information.”  (Filed Specification, [0053])
	Accordingly, it is obvious to one of ordinary skill in the art to be motivated to implement the method of Sastry after modifying it to incorporate a location sensor in direct 
	Sastry in view of the AAPA teaches that user settings enable larger/smaller areas of granularity are provided to an application (Sastry Page 3 [0025]) and that the user can take into account an application’s reputation when setting preferences (Sastry Page 3 [0031] note: for completeness sake, Allen is being provided, however enough evidence may be in Sastry), but differs from the claimed invention by not explicitly reciting where the given distance is selectable based on the reputation of the application. 
	In an analogous art, Allen teaches a method and system for establishing application trust levels (Abstract) that includes keeping records of how an application utilizes sensitive data and makes decisions of how trust-worthy the application is based upon these records (Col. 2 line 55 through Col. 3 line 12 and Col. 4 lines 4-12 i.e. This reputation is part of the trust information, which, along with the cloaking score (can be set by the user, see Col. 12 line 62 through Col. 13 line 23)), sets a distance of a radius based upon the trust information (reputation of application) and cloaking score (user settings/ownership) (Col. 12 lines 9-20) for the selected privacy level.  (Col. 12 lines 30-34)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Sastry after modifying it to incorporate the ability to vary the random size of an area to choose as a 
	Regarding claim 22, Sastry in view of the AAPA teaches wherein the given distance is selected further based on at least one of a device owner, an application user (Sastry Page 4 [0033]), an application user’s role, an application’s type (Sastry Page 3 [0031] “classes of recipients”), a device location, a heading direction, a time, a date  (Sastry Page 3 [0025]), personal calendar content, a trusted zone and an untrusted zone.  
	Regarding claim 23, Sastry in view of the AAPA teaches generating an obscured geographic location, prior to providing the modified data to the application.  (“masked” locations of a user’s home or work (Sastry Page 3 [0026])
	Regarding claim 24, Sastry in view of the AAPA teaches wherein the obscured geographic location is generated by combining the selected location with the physical location of the electronic device.  (note: the Examiner is not sure where support for this “combining” is in the specification, please cite. Is it a 3rd location? see Sastry Page 3 [0026-0027] “masked” location of a user’s home/work and “Nearby Landmark” is a selected location combined with the actual location of the electronic device, yet different)  
	Regarding claim 25, Sastry in view of the AAPA teaches providing the obscured geographic location to the application instead of the selected location.  (Fig. 4 [410] and Page 4 [0033])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew C Sams/Primary Examiner, Art Unit 2646